Title: From James Madison to James Leander Cathcart, [6 February] 1802
From: Madison, James
To: Cathcart, James Leander


Sir
Department of State Washington [6 February 1802]
The United States Schooner Enterprize Captain Sterret, being on the point of Departure for Gibraltar, I avail myself of the opportunity to acknowledge the receipt of a series of your dispatches of last year, including, No. 12, with the exception however of No. 8. I also enclose you a copy of the communications made to congress respecting our Barbary affaires, and of a law which has just been passed, placing at the disposal of the President an additional Naval force for the protection of our trade in the Mediterranean and adjoining seas, and authorizing a maratime Warfare with Tripoli.
Another squ[a]dron of frigates is now preparing and they will proceed to the Mediterranean as soon as they can be got ready which will probably be in the course of a Month, Captain Truxton takes the command. The instructions with which he may be charged not being yet arranged, nor their principles settled I canot at present acquaint you with the part which you may be assigned by the President to act, in relation to this expedition. But it would be adviseable for you to be prepared to embark at a short notice, in case your services should be needed. I am &ca.
James Madison.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1); partial Tr (CSmH). Letterbook copy undated, with a clerk’s notation: “dated Previously to 18th April 1802.” Date here assigned on the basis of William Eaton’s docket on Cathcart to Eaton, 18 May 1802 (CSmH), which enclosed the partial Tr; Eaton docketed the letter as including an “Extract from Mr. Madisons letter to him of Feb. 6. 1802.” Enclosures not found, but see nn. 2 and 3.


   Cathcart’s dispatch no. 12 is dated 27 Sept. 1801; his no. 8 is dated 2 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:370–72).


   JM presumably enclosed copies of Jefferson’s 8 Dec. and 22 Dec. 1801 messages to Congress and their enclosures (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:347–61).


   The 6 Feb. 1802 “Act for the protection of the Commerce and Seamen of the United States, against the Tripolitan Cruisers” also enabled Jefferson to authorize naval commanders and privateers to make prizes of the vessels, goods, and effects of the pasha of Tripoli and his subjects and authorized the engagement of seamen for two-year terms if necessary (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:129–30).


   On 18 Jan. 1802 the cabinet had “agreed to offer peace to Tripoli on est. terms” and also to reinforce the naval squadron in the Mediterranean by two frigates and a schooner. After the passage of the act of 6 Feb. 1802, the administration reorganized the naval squadron, the command of which eventually went to Capt. Richard V. Morris after Truxtun declined (Jefferson’s cabinet notes, 18 Jan. 1802, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:370; Allen, Our Navy and the Barbary Corsairs, p. 104).

